UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 20-F oREGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period fromto OR oSHELL COMPANY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF Date of event requiring this shell company report..... Commission file number 001-32520 ARIES MARITIME TRANSPORT LIMITED (Exact name of Registrant as specified in its charter) Aries Maritime Transport Limited (Translation of Registrant's name into English) Bermuda (Jurisdiction of incorporation or organization) 18 Zerva Nap., Glyfada, 166 75, Greece (Address of principal executive offices) Mr. Jeffrey Owen
